Per Curiam.
A prior appeal was dismissed because there was then no final judgment. Hontz v. White, 56 Wn. (2d) 538, 348 P. (2d) 420. The correctness of the order dismissing appellant’s complaint is now properly here by appeal.
The respondent husband was the favored driver approaching an intersection from the appellant’s right. The evidence is uncontradicted that neither the appellant nor his passenger saw the respondents’ car before the collision. Consequently, neither of them could have been deceived. *111Kerlik v. Jerke, 56 Wn. (2d) 575, 354 P. (2d) 702; King v. Molthan, 54 Wn. (2d) 115, 338 P. (2d) 338.
There was no dispute as to any material fact. Appellant’s contributory negligence bars recovery.
Respondents are awarded costs on both appeals except that there shall be no duplicate taxation of items for either the briefs or the record.
Affirmed.